DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant has amended claims 1, 4, 6, and 16. Applicant has added claims 37 and 38. Claims 1-7, 9-11, 14, 16-19, 21, 23-25, 27, 37, and 38 are currently pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6, 10, 11, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (U.S. Patent Application Publication No. 2009/0306608).
Regarding claim 6, Li discloses a punctal implant for insertion into a punctum of the eye of a subject (Figs. 1, feat. 10; Fig. 3, feat. 30; Paragraphs 0016, 0035, and 0040) and configured to deliver two or more drugs to the eye of the subject (Paragraphs 0039 and 0040), the implant (Fig. 1, feat. 11; Paragraph 0035) comprising (i) a proximal end comprising at least one region of drug release (Fig. 3, feat. 34; Paragraph 0040) and a flange (Fig. 1, feat. 14; Paragraph 0035), (ii) a closed distal end (See annotated Fig. 1, feat. 37), and (iii) an interior lumen (Fig. 3, feat. 32; Paragraph 0040) comprising at least two drugs positioned within the lumen (Paragraphs 0039 and 0040), wherein the region of drug release comprises an occlusive member (Fig. 3, feat. 31; Paragraph 0040), the occlusive member positioned at least partially within the interior lumen (Fig. 3, feat. 31), wherein said occlusive member allows elution of the two or more drugs to occur only through the occlusive member (Paragraphs 0019 and 0040), wherein the thickness of the occlusive member at least partially defines the elution rate of the two or more drugs (Paragraph 0022), wherein the flange is configured to rest on the surface of the eyelid when the implant is inserted into the punctum (Fig. 1, feat. 14; Paragraph 0035), and wherein the first and second drug elute from the lumen to the tear film of the eye of the subject by passing through the at least one region of drug 
    PNG
    media_image1.png
    528
    484
    media_image1.png
    Greyscale
[AltContent: textbox (Annotated Figure 1: Adapted from Li et al. (U.S. Patent Application Publication No. 2009/0306608). )]release (Paragraphs 0019 and 0040). Li does not explicitly disclose that the thickness of the 

Regarding claim 10, Li discloses the implant of claim 6. Li further discloses that the occlusive member further comprises randomly or patterned holes through the occlusive member (Paragraph 0040, lines 4-7).
Regarding claim 11, Li discloses the implant of claim 6. Li further discloses that the first drug is placed in a more proximal position within the interior lumen (Fig. 3, feat. 33; Paragraphs 0039 and 0040) relative to the position of the second drug (Fig. 3, feat. 36; Paragraphs 0039 and 0040).
Regarding claim 37, Li discloses the punctal implant of claim 6. Li further discloses that the occlusive member comprises two or more holes (Paragraphs 0040 and 0049).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pugh et al. (U.S. Patent Application Publication No. 2011/0054418) in view of Reich et al. (International Publication No. WO 2009/0355562).
Regarding claim 1, Pugh discloses a punctal implant for insertion into a punctum of the eye of a subject (Fig. 5, feat. 501; Paragraphs 0017 and 0044), the implant comprising: an outer shell (Fig. 5, feat. 506; Paragraph 0044) having: (i) a proximal end comprising at least one region of drug release (Fig. 5, feat. 502; Paragraph 0044), (ii) a closed distal end (See annotated Fig. 2, feat 508); and (iii) an interior lumen comprising a drug positioned with in the lumen (Fig. 5, feat. 505; Paragraph 0044); and a separator positioned within the lumen to separate drug units within the interior lumen (Figs. 1C and	 1E, feat. 106; Paragraphs 0025-0029), wherein the drug units are physically arranged within the interior lumen to allow a first drug unit to initially elute prior to an initial elution of a second drug unit (Fig. 3; Paragraphs 0017, 0018, and 36-38), and wherein the drug units elute from the lumen to the tear film of the eye  of the subject by passing through the at least one region of drug release (Fig. 5, feat. 502; Paragraphs 0017, 0025, and 0044).
Pugh does not disclose that the punctal implant is configured to deliver two or more drugs to the eye of the subject or that the interior lumen comprises at least two drugs.
Reich teaches drug cores for the release of therapeutic agents (Abstract). Reich teaches that the drug cores may be used in punctal plugs (Page 75, lines 4-20). Reich teaches that the drug cores may comprise two drugs arranged such that a first drug elutes into the tears of the eye prior to the second drug beginning to elute (Fig. 32, feats. 3110 and 3115; Page 147, lines 26-40). Reich teaches that an implant configured to deliver two or more drugs to the eye of a subject advantageously allows for multiple therapeutic effects to be delivered to the eye of the subject and for the side effects of one drug to be countered by the other drug (Page 72, lines 10-19). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the implant discussed by Pugh so that it is configured to deliver two or more drugs to the eye of the subject, and that the interior lumen comprises at least two drugs as taught by Reich so that multiple therapeutic effects can be deliver to the eye of the subject and the side effects of the drugs used can be countered.
Regarding claim 2, Pugh in view of Reich discloses the implant of claim 1. Pugh further discloses at least one retention feature configured to anchor the implant in the punctum (See annotated Fig. 2, feat. 509).
Regarding claim 3, Pugh in view of Reich discloses the implant of claim 1. Pugh further discloses a flange wherein the flange is configured to rest on the surface of the eyelid when the implant is inserted into the punctum (See annotated Fig. 2, feat. 510).

    PNG
    media_image3.png
    431
    696
    media_image3.png
    Greyscale
[AltContent: textbox (Annotated Figure 2: Adapted from Figure 5 of Pugh et al. (U.S. Patent Application Publication No. 2011/0054418).)]Regarding claim 5, Pugh in view of Reich discloses the implant of claim 1. Pugh further discloses that the at least one region of drug release comprises at least one aperture (Fig. 5, feat. 502; Paragraph 0044).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pugh et al. (U.S. Patent Application Publication No. 2011/0054418) in view of Reich et al. (International Publication No. WO 2009/0355562) and Rapacki et al. (U.S. Patent Application Publication No. 2009/0104248).
Regarding claim 4, Pugh in view of Reich discloses the implant of claim 2. Pugh in view of Reich does not disclose that the retention feature is non-occlusive.
Rapacki teaches lacrimal punctal implants (Abstract). Rapacki teaches an embodiment in which the retention feature (Fig. 38) comprises channels (Fig. 38, feat. 3832) which may extend through the length of the retention feature (Paragraphs 0137-0138). Rapacki teaches that such a retention feature prevents over insertion of the associated lacrimal implant (Paragraph 0137). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the implant disclosed by Pugh in view of Reich so .
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent Application Publication No. 2009/0306608) in view of Beeley et al. (U.S. Patent Application Publication No. 2012/0059338).
Regarding claim 7, Li discloses the implant of claim 6. Li does not disclose that the occlusive member is dimensioned based on the permeability of said occlusive member to said first and second drugs and the desired relative timing and duration of elution of said first and second drugs.
Beeley teaches a drug delivery lacrimal implant (Abstract). Beeley teaches an embodiment in which the drug is delivered to the eye through an occlusive member (Fig. 5, feat. 60; Paragraph 0035). Beeley teaches that the geometry of the device and occlusive member may be used to control the diffusion of drugs into the eye (Paragraphs 0047 and 0052). Beeley teaches that varying the geometry of the device and occlusive member allows a variety of desired drug release profiles to be obtained (Paragraphs 0047 and 0052). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the implant disclosed by Li so that the occlusive member is dimensioned based on the permeability of said occlusive member to said first and second drugs and the desired relative timing and duration of elution of said first and second drugs as taught by Beeley so that a variety of desired drug release profiles may be employed.
Regarding claim 9, Li discloses the implant of claim 6. Li does not disclose that the occlusive member is integrally formed with the outer shell of the implant.
As discussed above, Beeley teaches a drug delivery lacrimal implant (Abstract). Beeley teaches an embodiment in which the drug is delivered to the eye through an occlusive member formed integrally with the outer shell of the implant (Fig. 5, feat. 60; Paragraph 0035). Beeley teaches that the geometry of the device and occlusive member may be used to control the diffusion of drugs into the eye (Paragraphs 0052-0053). Beeley teaches that varying the geometry of the device and occlusive member allows a variety of desired drug release profiles to be obtained (Paragraph 0053). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the implant disclosed by Li so that the occlusive member is integrally formed with the outer shell of the implant as taught by Beeley so that a variety of desired drug release profiles may be employed.
Additionally, making the occlusive member integral with the outer shell of the implant is a matter of obvious engineering choice. Please see MPEP 2144.04.V.B. for more details.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent Application Publication No. 2009/0306608) in view of Reich et al. (International Publication No. WO 2009/035562).
Regarding claim 14, Li discloses the implant of claim 6. Li does not discloses that the first drug is formed as a discontinuous first phase and the second drug is formulated as a dispersion of solid or liquid particles into which the first drug is dispersed.
As discussed above, Reich teaches drug cores for the release of therapeutic agents (Abstract) that may be used in punctal plugs (Page339 75, lines 4-20). Reich teaches that an implant configured to deliver two or more drugs to the eye of a subject advantageously allows for multiple therapeutic effects to be delivered to the eye of the subject and for the side effects (Page 72, lines 10-19). Reich further teaches that one drug may be formed as a discontinuous phase dispersed in another material (Page 120, line 31 – Page 121, line 20) and that two or more drugs that work together may be released together (Page 131, lines 24-32). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the implant disclosed by Li so that the first drug is formed as a discontinuous first phase and the second drug is formulated as a dispersion of solid or liquid particles into which the first drug is dispersed so that the first and second drugs will be released together and the side effects of one drug can be counteracted by the other drug as taught by Reich.
Claims 16-18, 23-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Reich et al. (International Publication No. WO 2009/035562) in view of Cohan et al. (U.S. Patent No. 6,196,993).
Regarding claim 16, Reich discloses a punctal implant for insertion into a punctum of the eye of a subject (Fig. 21, feat. 2100; Page 136, line 27 – Page 137, line 26; Fig. 32, feat. 3200; Page 147, lines 12-34) and configured to deliver two or more drugs to the eye of the subject (Page 147, lines 12-26), the implant comprising: an outer shell (Fig. 21, feats. 2110, 2120, and 2130) having: (i) a proximal end comprising at least one region of drug release (Fig. 21, feat. 2140; Page 137, lines 8-26) and a flange (Fig. 21, feat. 2110; Page 137, lines 3-6), (ii) a closed distal end (Fig. 21, feat. 2135; Page 136, lines 30-34; Page 137, lines 12-15); and (iii) an interior lumen (Fig. 32, feat. 2140; Page 147, lines 26-34) comprising at least two drugs positioned within the lumen (Fig. 32, feats. 3110 and 3115; Page 147, lines 26-32), wherein the region of drug release comprises an aperture through an annular ring positioned at the proximal-most (Fig. 32, feat. 2140; Page 147, lines 26-34), wherein said aperture allows elution of the two or more drugs to occur only through the occlusive member (Page 137, lines 15-21), wherein the dimensions of the aperture at least partially define the elution rate of the two or more drugs (Figs. 2A-2I; Page 120, lines 1-14), wherein the flange is configured to rest on the surface of the eyelid when the implant is inserted into the punctum (Fig. 21, feat. 2110; Page 137, lines 3-6), and wherein the first and second drug elute from the lumen to the tear film of the eye of the subject by passing through the at least one region of drug release (Fig. 31, feat. 3112; Page 145, line 32 – Page 146, line 1; Page 147, lines 32-40).
Reich does not disclose an annular ring component defining the aperture or that the diameter of the aperture is smaller than a diameter of the interior lumen.
Cohan teaches a punctal implant (Col. 2, lines 34 - 45). Cohan teaches that the implant comprises a reservoir for drugs formed by a channel through the interior of the body of the implant (Fig. 3, feat. 34; Col. 4, lines 21-35). Cohan teaches that the region of drug release comprises a pore for releasing drugs into the tears (Fig. 3, feat. 42; Col. 4, lines 36-48). Cohan teaches that the diameter of the pore is smaller than the diameter of the interior lumen (Fig. 3, feat. 42) and that the geometry of the pore may be customized in order to achieve a desired release rate of a drug (Col. 5, line 33 – Col. 6, line 51). Cohan teaches that an appropriate rate-controlling pore may be sized by retrofitting an insert with a separate apertured cap component over the drug reservoir (Col. 6, lines 39-51). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the implant disclosed by Reich so that the region of drug release comprises an annular ring component, the annular ring component defining an aperture, wherein the diameter of the 
Regarding claim 17, Reich in view of Cohan discloses the implant of claim 16. Reich further discloses that the outer shell comprises a radial bulge in a distal region in order to anchor the implant in the punctum (Fig. 21, feat. 2120; Page 137, lines 1-3).
Regarding claim 18, Reich in view of Cohan discloses the implant according to claim 16.
Reich does not disclose that the first drug elutes for a period between 1 and 75 days (about 2.5 months), and that the second drug elutes for a period of time ranging from about 1 to about 24 months after the first drug is eluted. Reich teaches that an embodiment in which the first and second drugs are positioned such that the first drug must elute before the second drug (Fig. 32; Page 147, lines 12-26), the first and second drugs should preferably be eluted at an effective rate in the range of 3 to 24 months (Page 148, lines 11-25). The total claimed elution period for the first and second drugs is up to 26.5 months, wherein the first drug elutes for the first 0 to 2.5 months and the second drug elutes for the next 1 to 24 months. The range of 3 to 24 months for elution of the first and second drugs taught by Reich overlaps the claimed range of 0 to 26.5 months. Because the range taught by Reich overlaps the claimed range, a prima facie
Regarding claim 23, Reich in view of Cohan discloses the implant according to claim 16. Reich further discloses that the first drug is a steroid (Page 110, lines 11-25).
Regarding claim 24, Reich in view of Cohan discloses the implant according to claim 23. Reich further discloses that the steroid is selected from the group consisting of lotprednol etabonate, dexamethasone, and triamcinolone acetonide (Page 111, lines 5-15).
Regarding claim 25, Reich in view of Cohan discloses the implant according to claim 16. Reich further discloses that the second drug is cyclosporine (Page 111, lines 26-27) and is optionally formulated as a nanodispersion (Page 122, lines 12-19).
Regarding claim 27, Reich in view of Cohan discloses the implant according to claim 16. Reich further discloses that the first drug facilitates tear production (Page 111, lines 26-27).
Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Reich et al. (International Publication No. WO 2009/035562) in view of Cohan et al. (U.S. Patent No. 6,196,993) and Beeley et al. (U.S. Patent Application Publication No. 2012/0059338).
Regarding claim 19, Reich in view of Cohan discloses the implant according to claim 16. Reich in view of Cohan does not disclose that the implant has a length between about 0.5 and about 2.5 mm.
As discussed above, Beeley teaches a drug delivery lacrimal implant (Abstract). Beeley teaches an implant with a length preferably about 1.2 and 2.5 mm (Paragraph 0068). Beeley teaches that an implant with such dimensions can be anchored within the punctum (Paragraph 0067). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the implant disclosed by Reich in view of 
Regarding claim 21, Reich in view of Cohan discloses the implant according to claim 16. Reich does not disclose that the implant has a diameter of about 0.2 to about 1.5 mm.
As discussed above, Beeley teaches a drug delivery lacrimal implant (Abstract). Beeley teaches an implant with a width preferably about 0.3 to 1.5 mm (Paragraph 0068). Beeley teaches that an implant with such dimensions can be anchored within the punctum (Paragraph 0067). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the implant disclosed by Reich in view of Cohan so that it has a diameter of about 0.2 to about 1.5 mm as taught by Beeley so that the implant may be anchored within the punctum.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent Application Publication No. 2009/0306608) in view of Prescott (U.S. Patent Application Publication No. 2006/0020253).
Regarding claim 38, Li discloses the punctal implant of claim 6. Li does not disclose that the closed distal end comprises a plug.
Prescott teaches a punctal implant for drug delivery (Paragraphs 0009 and 0010). Prescott teaches that the punctal implant comprises a drug impermeable stopper at the distal end in order to seal the distal end (Fig. 5, feat. 40; Paragraph 0023). Prescott teaches that sealing the distal end with a stopper at the end of manufacturing allows the reservoir of the implant to be filled with the drug via the distal end (Figs. 2-5; Paragraph 0023). Prescott teaches that such a manufacturing process is relatively easy (Paragraph 0009). Therefore, it .
Response to Arguments
Applicant’s arguments, see page 7 of Applicant’s Remarks, filed 10/12/2020, with respect to the objection to claim 4 have been fully considered and are persuasive in light of the amendment to claim 4. Therefore, the objection has been withdrawn.
Applicant’s arguments, see pages 7 and 8 of Applicant’s Remarks, filed 10/12/2020, with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Reich et al. (International Publication No. WO 2009/0355562) have been fully considered and are persuasive in light of the amendment to claim 1. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection of independent claim 1, and dependent claims 2, 3, and 5, have been made under 35 U.S.C. 103 as being unpatentable over Pugh et al. (U.S. Patent Application No. 2011/0054418) in view of Reich. A new grounds of rejection of dependent claim 4 has been made under 35 U.S.C. 103 as being unpatentable over Pugh in view of Reich and Rapacki et al. (U.S. Patent Application Publication No. 2009/0104248).
Applicant’s arguments, see pages 8 and 9 of Applicant’s Remarks, filed 10/12/2020, with respect to the rejection of claim 6 under 35 U.S.C. 102(a)(1) as being anticipated by Reich have been fully considered and are persuasive in light of the amendment to claim 6. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of 
Applicant’s arguments, see pages 9 and 10 of Applicant’s Remarks, filed 10/12/2020, with respect to the rejection of independent claim 16 under 35 U.S.C. 102(a)(1) as being anticipated by Reich have been fully considered and are persuasive in light of the amendment to claim 16. Therefore, the rejection has been withdrawn. However, upon further consideration, new grounds of rejection of independent claim 16, and dependent claims 17, 18, 23-25, and 27, have been made under 35 U.S.C. 103 as being unpatentable over Reich in view of Cohan et al. (U.S. Patent No. 6,196,993). New grounds of rejection of claims 19 and 21 have been made under 35 U.S.C. 103 as being unpatentable over Reich in view of Cohan and Beeley.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Freeman (U.S. Patent No. 5,334,137) discloses punctal plugs.
De Juan, Jr. et al. (U.S. Patent Application Publication No. 2010/0114309) discloses drug delivery devices.
Beeley et al. (U.S. Patent Application Publication No. 2011/0251568) discloses lacrimal inserts comprising pulsatile drug release.
Maruyama et al. (U.S. Patent No. 5,017,381) discloses pulsatile drug delivery systems. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARJUNA P CHATRATHI/Examiner, Art Unit 3781 

/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781